      Case 2:10-cv-00103-DLH-CRH Document 317 Filed 03/11/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Andrew Murray, Peter Murray, Tim               )
Chapman, Ruan Gouws, Hugh Barron,              )
Raymond Owen, Morne Vivier, Dorin              )       ORDER FOR STATUS REPORT
Butnariu, and Andrew Marneweck,                )
individually and on behalf of all similarly    )
situated persons,                              )
                                               )
               Plaintiffs,                     )
                                               )
       vs.                                     )
                                               )       Case No. 2:10-cv-103
Altendorf Transport, Inc., d/b/a               )
Altendorf Harvesting,                          )
                                               )
               Defendant.                      )
.

       Plaintiffs commenced this action on October 28, 2010, naming Altendorf Transport, Inc.

d/b/a Altendorf Harvesting and Janice Marie Altendorf, individually, as defendants. See Doc. No.1.

On April 8, 2013, the court granted plaintiffs leave to file an amended complaint. See Doc.

No. 77. On April 17, 2013, plaintiffs filed their amended complaint. See Doc. No. 78.

       On November 17, 2014, plaintiffs filed a motion for leave to file an amended complaint. See

Doc. No. 254. The parties filed their respective response and reply briefs on December 3 and 5,

2014. See Doc. Nos. 259 and 262.

       On December 17, 2014, both defendants filed notices of bankruptcy. See Doc. Nos. 264-

265. Accordingly, an order staying the case was entered on January 9, 2015. See Doc. No. 268.

As a result of the bankruptcy filing, the court did not rule on plaintiffs’ motion for leave to file a

second amended complaint.

       On April 22, 2016, the parties stipulated to the dismissal of plaintiffs' claims against


                                                   1
      Case 2:10-cv-00103-DLH-CRH Document 317 Filed 03/11/21 Page 2 of 3




defendant Janice Altendorf, individually. See Doc. No. 274. The stipulation to dismiss, which

expressly maintained plaintiffs’ claims against defendant Altendorf Transport, Inc., was adopted by

the court. See Doc. No. 275.

       On April 21, 2016, plaintiffs moved the bankruptcy court for relief from the automatic stay,

which was still in effect pursuant to Altendorf Transport, Inc.’s bankruptcy filing. See In

re: Altendorf Transport Inc., No. 14-30651 (Bankr. D.N.D. 2015) at Doc No. 83. The motion was

granted by the bankruptcy court on May 11, 2016. Id. at Doc. No. 87.

       On June 2, 2016, plaintiffs filed a renewed motion for leave to file a second amended

complaint. See Doc No. 276. On June 6, 2016, the court entered an order lifting the stay in this

matter. See Doc. No. 279. On June 24, 2016. the court issued an order granting plaintiffs' renewed

motion and deeming their original motion moot. See Doc. No. 280. On July 1, 2016, plaintiff filed

a second amended complaint. See Doc. No. 281.

       On motion by plaintiffs, the court issued an order on March 5, 2018, directing a non-party

to produce documents subpoenaed by plaintiffs or otherwise show cause why he should not be held

in contempt for failing to comply with plaintiffs’ subpoena duces tecum. See Doc. No. 306.

       On motion by plaintiffs, the court issued an order holding deadlines to amend the pleadings

and join party in abeyance pending completion of certain discovery. See Doc. Nos. 302 and 305.

       On September 6, 2018, plaintiffs filed a motion seeking to a hold a non-party in civil

contempt for failure to comply with the court’s March 5, 2018, order. See Doc. No. 312. On

October 24, 2018, the court issued an order denying plaintiffs' motion without prejudice, finding

they had failed to establish that the non-party had knowledge of the court's March 5, 2018, order.

See Doc. No. 315. On November 11, 2019, the court issued an order reassigning the undersigned


                                                2
      Case 2:10-cv-00103-DLH-CRH Document 317 Filed 03/11/21 Page 3 of 3




as the referral judge for all further proceedings. See Doc. No. 316. There has since been no

apparent activity in this case.

       The court cannot at present ascertain whether plaintiffs have obtained the documents they

were seeking from the non-party and whether they in a position to proceed. In order to assess the

present status of this matter and to otherwise get this matter back on track, the court will require an

update. Accordingly, plaintiffs shall have until April 12, 2021, to file a report with the court

advising were matters presently stand and how they wish to proceed.

       IT IS SO ORDERED.

       Dated this 11th day of March, 2021.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District court




                                                  3
